694 N.W.2d 72 (2005)
Kurt G. KUEHN, Respondent,
v.
ST. LOUIS COUNTY, and St. Louis County/Self-Insured, Relators.
No. A04-2378.
Supreme Court of Minnesota.
March 30, 2005.
Alan L. Mitchell, St. Louis County Attorney, Timothy O. Lee, Asst. County Attorney, Duluth, MN, for Relators.
Michael J. Cuzzo, Cuzzo, Bradt & Envall, PA, Duluth, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 16, 2004, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice